[redactedexhibit1045to10k001.jpg]
CONFIDENTIAL FIRSTMARK SERVICES Page 1 Exhibit 10.45 PORTIONS OF THIS EXHIBIT
HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT BY NELNET,
INC. UNDER RULES AND REGULATIONS PROMULGATED BY THE SECURITIES AND EXCHANGE
COMMISSION. THE REDACTED PORTIONS ARE MARKED WITH [*****] AND HAVE BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION ALONG WITH SUCH REQUEST
FOR CONFIDENTIAL TREATMENT. PRIVATE STUDENT LOAN ORIGINATION AND SERVICING
AGREEMENT This agreement is entered into and effective as of the 22nd day of
December, 2014, by and between Nelnet Servicing, LLC, d/b/a Firstmark Services,
a Nebraska limited liability company, (“Firstmark”), and Union Bank and Trust
Company, a Nebraska state banking corporation, (“Lender”). WHEREAS, Firstmark
provides processing services related to the origination and servicing of
Education Loans for lenders; and, WHEREAS, Lender in the ordinary course of its
business makes or acquires, or intends to make or acquire Education Loans; and,
WHEREAS, Firstmark agrees to process and service Education Loans for Lender
pursuant to the Servicing Guidelines, and Lender therefore desires to retain
Firstmark for such services. NOW THEREFORE, in consideration of the premises and
the mutual covenants hereinafter set forth, the parties agree as follows:
ARTICLE I – DEFINITIONS 1-1. “Affiliate” means any individual, corporation,
partnership, association or business that directly or indirectly through one or
more intermediaries, controls, or is controlled by, or is under common control
with a party or its successors. The term “control” including the terms
“controlling,” “controlled by,” and “under common control with” means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a corporation, partnership, association or
business, whether through the ownership of voting shares, by contract or
otherwise. Affiliates shall include such entities whether now existing or later
established by investment, merger or otherwise, including the successors and
assigns of such entities. 1-2. “Agreement” means this Agreement.



--------------------------------------------------------------------------------



 
[redactedexhibit1045to10k002.jpg]
CONFIDENTIAL FIRSTMARK SERVICES Page 2 1-3. “Applicable Law” means federal,
state or local statute, rule, regulation or similar legal requirement applicable
to processing the origination and servicing of Education Loans. 1-4. “Applicable
Requirements” means each of the following, as applicable: (i) all contractual
obligations under this Agreement and under the Loan Documents; (ii) Applicable
Law, (iii) the Underwriting Guidelines, (iv) the Servicing Guidelines; and (v)
applicable School requirements. 1-5. “Borrower” means a maker of a promissory
note with respect to an Education Loan. 1-6. “Business Day” means any day other
than a Saturday, Sunday, or a day on which the banking institutions in the city
in which a payment is received or a disbursement hereunder must be initiated are
authorized or required by law or executive order to close. 1-7. “Claims” means
claims, liabilities, losses, damages, costs, expenses and reasonable attorney's
fees asserted against or incurred by a party in connection with a dispute by or
the assertions of a third party which arise out of the relationship created by
the Agreement. 1-8. “Confidential Information” has the meaning given such term
in Section III-11.a. hereof. 1-9. “Customer Identification Program” means a
process whereby Firstmark screens and monitors applicants under certain of the
regulations promulgated by the Office of Foreign Assets Control (“OFAC”) and in
connection with the USA Patriot Act in an effort to determine if such persons
appear on any lists maintained by OFAC and determining whether any potential
transaction may constitute suspicious activity. 1-10. “Education Loan” means a
consumer loan made or to be made to a Borrower for the funding of expenses in
connection with such Borrower’s post-secondary education and/or education
related to professional certifications, and which is not insured or guaranteed
by, or made pursuant to a program sponsored by, a state or federal government or
governmental agency. 1-11. “Effective Date” means the date set forth in the
preamble to this Agreement. 1-12. “Fees” means the amounts to be paid by Lender
to Firstmark for the Services, as further set forth in Section 2-8 hereof. 1-13.
“Force Majeure" means, without limitation, the following: acts of God, strikes,
lockouts, or other industrial disturbances; acts of public enemies; order or
restraint of any kind of the government of the United States of America or of
any state or locality in which a party is doing business or any of their
departments, agencies or officials, or any civil or military authority;
insurrections; riots; landslides; earthquakes; fires; storms; droughts; floods;
explosions; breakage or accident to machinery, equipment, transmission pipes or
canals; or any other cause or event not reasonably within the control of the
party.



--------------------------------------------------------------------------------



 
[redactedexhibit1045to10k003.jpg]
CONFIDENTIAL FIRSTMARK SERVICES Page 3 1-14. “Intellectual Property” means user
manuals, training materials, computer programs, routines, structures, layout,
report formats, trademarks, servicemarks, copyrights, patent rights and all oral
or written information relating to a party’s business which is not generally
known to the public and which gives such party an advantage over its competitors
who do not know or use such information. 1-15. “Lender” has the meaning given to
such term in the preamble to this Agreement. 1-16. “Loan Documents” means loan
applications, promissory notes, credit agreements, disclosures and notices with
respect to Education Loans. Lender acknowledges that it holds the “Customer
Relationship” (as defined in the Gramm-Leach-Bliley Act) with Borrowers and
thereby has the responsibility to provide privacy policies and notices to such
Borrowers as required therein. Firstmark will deliver or make available Lender’s
privacy notices in connection with the Services, as directed by Lender. 1-17.
“NPI” means “Nonpublic Personal Information” as such term is defined in the
regulations implementing Subtitle A of Title V of the Graham-Leach-Bliley Act,
Pub. L. 106-102, codified at 15 U.S.C. 6801 et seq., received or obtained,
directly or indirectly, by Firstmark pursuant to or in connection with of this
Agreement. 1-18. “Origination Services” means all services provided by Firstmark
under this Agreement in connection with the origination and processing of
applications for Education Loans. 1-19. “Person” means an individual, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, a government or any department or agency thereof or any other
entity. 1-20. “Post-Origination Services” means the services provided by
Servicer with respect to the period following Origination Services pursuant to
this Agreement. 1-21. “School” means the educational institution attended or to
be attended by a Borrower, using the funds provided by an Education Loan. 1-22.
“Servicing Guidelines” means the Client Program Manual or similar information
attached hereto as Schedule I-22. 1-23. “Services” means the Origination
Services and the Servicing Services. 1-24. “Term” has the meaning set forth in
Section III-1 below. 1-25. “Underwriting Guidelines” means the guidelines
established or approved by Lender for Education Loans, set forth in one or more
manuals delivered to Firstmark, as may be updated from time to time, which
address the requirements applicable to the origination of Education Loans.



--------------------------------------------------------------------------------



 
[redactedexhibit1045to10k004.jpg]
CONFIDENTIAL FIRSTMARK SERVICES Page 4 ARTICLE II – SERVICES PROVIDED 2-1. Forms
and Documentation. All Loan Documents to be utilized by Lender and Firstmark in
connection with the Services, shall be approved by Lender and provided to
Firstmark. Any material modification of such forms and documentation shall
likewise be approved in writing by Lender. Firstmark shall have no liability for
inaccuracies in information furnished by a Borrower in the Loan Documents. 2-2.
Approval of Education Loan Applications. Nothing in this Agreement shall make
Firstmark a loan production office or a holder or originator of any Education
Loan, processed or serviced hereunder. Lender acknowledges that it has sole
authority and responsibility for the decision to approve or deny applications
for all Education Loans, although Firstmark shall approve or deny such
applications on behalf of Lender in accordance with the Servicing Guidelines and
Underwriting Guidelines. 2-3. Origination Services. The parties will cooperate
to deliver or direct to Firstmark applications for Education Loans and Firstmark
will perform Origination Services with respect to such applications.
Applications will be delivered or directed via paper or in such electronic
format as Lender and Firstmark agree in the Servicing Guidelines. Upon
acceptance of any Education Loan application into Firstmark’s computer system
for Origination Services, Firstmark shall have responsibility for processing the
disbursement(s) of the Education Loan pursuant to Applicable Requirements.
Origination Services shall include the following: a. Review of Loan Application
to ensure all required information has been completed by the Borrower. b.
Properly identifying the Borrower and processing the Borrower’s application
through the Customer Identification Program. c. Calculation and deduction of
fees as required by Servicing Guidelines prior to disbursement, such that the
disbursed amount is net of applicable deductions. d. Preparation of disbursement
of the Borrower’s Education Loan and delivery of Education Loan funds to the
Borrower or Borrower’s School, or to such other location as Lender may
designate, in each case in a single disbursement unless otherwise provided in
the Servicing Guidelines. e. Preparation of and delivery to Borrower of all
required Loan Documents, as provided by the Servicing Guidelines. Such actions
to be taken by Firstmark shall include creation and processing of Loan Documents
on forms approved by Lender, review of



--------------------------------------------------------------------------------



 
[redactedexhibit1045to10k005.jpg]
CONFIDENTIAL FIRSTMARK SERVICES Page 5 credit bureau information for potential
problems, and providing disclosures and notices in accordance with Applicable
Requirements. Upon disbursement of loan proceeds, Education Loans shall be
treated hereunder as completed Education Loans, and Firstmark shall thereupon
assume responsibility for servicing and collection of such loans as provided in
this Agreement. 2-4. Post-Origination Services. Upon completion of Origination
Services, or upon acceptance of any third-party originated Education Loan into
Firstmark’s computer system, Firstmark shall service such loan in accordance
with Applicable Requirements, provided, Firstmark shall at no time have any
liability for the actions of third parties or for the origination or servicing
(by a third party) of Education Loans prior to such Education Loans being
delivered to Firstmark for servicing. Post-Origination Services shall include
the following: a. Making available to Borrowers all Loan Documents in accordance
with Applicable Requirements. b. Acceptance of Borrower payments, including via
Automated Clearinghouse processes. Payments via U.S. Mail will be directed to a
lockbox established by Firstmark. Daily transfer of funds to lender will include
all sums applied to the Education Loans, less any cash payment reversals (checks
returned for insufficient funds and stop payment orders). c. Accounting for all
transactions related to Education Loans, including all payments on such
Education Loans, in accordance with the Servicing Guidelines. Interest
computation shall be completed in accordance with the Servicing Guidelines. d.
Processing of address changes and other demographic information changes
provided, Firstmark may rely on, without independently verifying, all data
entries, manipulations and representations related to Education Loans which are
provided to Firstmark or the Firstmark systems by Lender, Schools or Borrowers.
e. Responding to inquiries pertaining to Education Loans, school status or
refunds, provided, Lender shall cooperate as necessary to enable Firstmark to
respond. Inquiries may be referred to the School if necessary. f. Reporting to
credit reporting agencies pursuant to Applicable Requirements and assisting in
credit reporting dispute process. g. Retention of an image of all Loan
Documentation, including maintaining a backup copy of all Loan Documentation in
a location distinct from the original. h. Acting as custodian with respect to
all Loan Documentation and systems records for each Education Loan. Firstmark
may make electronic images of Loan



--------------------------------------------------------------------------------



 
[redactedexhibit1045to10k006.jpg]
CONFIDENTIAL FIRSTMARK SERVICES Page 6 PORTIONS OF THIS EXHIBIT HAVE BEEN
REDACTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT BY NELNET, INC. UNDER
RULES AND REGULATIONS PROMULGATED BY THE SECURITIES AND EXCHANGE COMMISSION. THE
REDACTED PORTIONS ARE MARKED WITH [*****] AND HAVE BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION ALONG WITH SUCH REQUEST FOR CONFIDENTIAL
TREATMENT. Documentation in place of the original as permitted for
collectability purposes under state and federal law. 2-5. Service Levels;
Adjustments. a. Service Levels. Servicer agrees to maintain certain levels of
service with respect to the key Services activities, as follows: i. Average
speed of answer: [*****] seconds ii. Maximum call abandon rate: [*****] percent
([*****]%) iii. Loan application processing: [*****] Business Days from receipt,
provided, delays in receiving necessary information from Borrower or School
shall not be considered in calculating processing time. b. Fee Adjustments. With
respect to any individual Service Level identified above, if Servicer fails to
maintain such Service Level in two (2) consecutive months, Lender may, upon
written notice to Servicer, require a remediation plan. For each consecutive
month following such notice in which Servicer fails to meet the same Service
Level without having cured the failure, Servicer will provide Lender a
[*****]percent ([*****]%) credit to the Fees for such month. 2-6. Origination or
Servicing Errors. If Firstmark commits an error in connection with the Services,
which error directly results in such Education Loan becoming unenforceable or
uncollectible, Lender shall give Firstmark written notice of the same.
Thereafter, Firstmark shall have a reasonable time to cure such Education Loan.
If cure cannot be accomplished within twelve (12) months of the original error,
Firstmark will purchase or arrange for purchase of the Education Loan from
Lender at an amount equal to the outstanding principal balance and accrued but
unpaid interest thereon. If the Education Loan is thereafter cured within twelve
(12) months after the date of purchase, Lender shall repurchase such Education
Loan from Firstmark or its designee, at a price equal to the outstanding
principal amount thereof plus accrued but unpaid interest thereon, such sum to
be payable as an additional servicing fee under this Agreement. The foregoing
shall be Lender’s sole remedy as against Firstmark for origination or servicing
errors by Firstmark. In connection with the purchase of any Education Loan by
Firstmark or its designee hereunder, Lender will deliver to Firstmark all
records in Lender’s possession and will execute and deliver to Firstmark such
other documents and instruments as Firstmark may reasonably request to effect
the transfer. Such records shall be transferred to Firstmark free and clear of
any liens, encumbrances, claims, or interest of any person or entity claiming
by, through, or under Lender, and without representations or warranties,
expressed or implied, and without recourse



--------------------------------------------------------------------------------



 
[redactedexhibit1045to10k007.jpg]
CONFIDENTIAL FIRSTMARK SERVICES Page 7 to Firstmark. If Lender is required to
repurchase the Education Loan from Firstmark or its designee hereunder,
Firstmark will deliver to Lender all records in Firstmark’s possession and will
execute and deliver to Lender such other documents and instruments as Lender may
reasonably request to effect the transfer. Such records shall be transferred to
Lender free and clear of any liens, encumbrances, claims, or interest of any
person or entity claiming by, through, or under Firstmark, and without
representations or warranties, expressed or implied, and without recourse to
Lender. 2-7. Reports to Lender. On or about the 10th day of each month,
Firstmark shall make available to Lender reports of activity with respect to the
Services during the preceding month, as designated in the Servicing Guidelines.
2-8. Compensation for Services. Firstmark’s compensation for services performed
under this Agreement are included in and satisfied by payment of fees by Lender
to Nelnet, Inc., in accordance with that certain Master Private Loan Program
Agreement of even date herewith between Lender and Nelnet, Inc. ARTICLE III –
GENERAL PROVISIONS 3-1. Term of Agreement. Subject to the termination provisions
set forth below, the Agreement shall be effective for a period commencing on the
Effective Date, and terminating on the date on which the last payment due is
paid on the Education Loans serviced hereunder, during which the Services shall
be provided, subject to payment of the Origination and Servicing Fees and other
terms of the Agreement. The parties acknowledge and agree that it is their
intent that this Agreement shall remain in full force and effect through the
“life of” each Education Loan serviced hereunder. 3-2. Termination of Agreement.
The Agreement may be terminated as follows: a. At the expiration of the Term. b.
Upon the refusal or failure of a party to perform any material obligation of the
Agreement, and the failure or refusal to correct or cure such performance or
lack thereof, within sixty (60) days after the party’s receipt of written notice
of the failure or refusal. c. Upon the failure of the parties to reach agreement
with respect to a change in the Fees requested by Firstmark in the event of a
change in Applicable Requirements that materially increases costs of performance
by Firstmark hereunder.



--------------------------------------------------------------------------------



 
[redactedexhibit1045to10k008.jpg]
CONFIDENTIAL FIRSTMARK SERVICES Page 8 d. At Firstmark’s option, if Lender fails
to pay Firstmark the Fees within sixty (60) days of any billing statement. e. If
an insolvency, bankruptcy or similar proceeding shall have been commenced, or a
decree or order of an appropriate court, agency or supervisory authority for the
appointment of a conservator, receiver or liquidator shall have been entered
against a party, the other party may terminate this Agreement immediately. 3-3.
Termination Process. Upon termination of this Agreement for any reason above,
all Loan Documentation and relevant servicing records will be made available to
Lender in Firstmark’s standard format. Lender will reimburse Firstmark for all
expenses associated with removing such information from Firstmark’s systems and
making such information available to Lender. 3-4. Representations and
Warranties. Each of the parties represents and warrants to the other party: a.
it is duly organized, validly existing and in good standing under the laws of
the state of its organization; b. it has all necessary power and all licenses,
permits, authorizations and approvals (governmental, corporate or otherwise)
necessary to carry on its business and perform its obligations under this
Agreement; and, c. the execution or performance of this Agreement will not
violate it’s documents of formation or governance, or any material contract or
other instrument to which it is a party or by which it is bound and will not
violate any outstanding judgment, order, writ, injunction, law, rule or
regulation to which it is subject. 3-5. Limitation on Liability. Firstmark shall
have no liability with respect to: a. the failure of any Borrower to repay an
Education Loan; b. disputes between Borrowers and Schools regarding tuition,
registration, attendance or quality of education or training; c. Claims arising
from actions or inactions of Firstmark as directed by Lender, either pursuant to
Applicable Requirements or otherwise; or PORTIONS OF THIS EXHIBIT HAVE BEEN
REDACTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT BY NELNET, INC. UNDER
RULES AND REGULATIONS PROMULGATED BY THE SECURITIES AND EXCHANGE COMMISSION. THE
REDACTED PORTIONS ARE MARKED WITH [*****] AND HAVE



--------------------------------------------------------------------------------



 
[redactedexhibit1045to10k009.jpg]
CONFIDENTIAL FIRSTMARK SERVICES Page 9 BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION ALONG WITH SUCH REQUEST FOR CONFIDENTIAL TREATMENT. d.
incorrect information regarding Education Loans or Borrowers which may be
provided to Firstmark by Lender, Schools or Borrowers, including but not limited
to, School/Borrower certification, eligibility, enrollment, and School or
Borrower demographic information Neither party shall have any liability for
Claims under any theory of tort, contract, strict liability or other legal or
equitable theory for any lost profits, exemplary, punitive, special, incidental,
indirect or consequential damages, each of which is hereby excluded by agreement
of the parties regardless of whether such party has been advised of the
possibility of such damages. 3-6. Limitation on Actions. The parties agree that
any action for the breach of any provision of this Agreement shall be commenced
within twelve months following the earlier of (i) the termination of this
Agreement or (ii) the date the Education Loan with respect to which the action
relates has been removed from the Firstmark servicing system. 3-7. Audit Rights.
Upon prior written notice to Firstmark, and in coordination with Firstmark’s
management, Lender may perform or arrange to have audits performed of
Firstmark’s origination and servicing activities with respect to Education Loans
owned by Lender. All such audits will be performed at Lender’s sole expense and
during Firstmark’s normal business hours. In connection with such audits,
Firstmark agrees to provide, annually, up to forty (40) hours of assistance by
Firstmark employees. Any additional assistance requested by Lender will be
provided at an hourly rate of [*****] dollars ($[*****]) per hour per employee.
Such fee is subject to change at Firstmark’s reasonable discretion but upon at
least sixty (60) days’ advance written notice to Lender. Such audit rights shall
extend through termination of this Agreement and four (4) years thereafter. 3-8.
Annual Compliance Audit. On an annual basis, Servicer will cause to be completed
a SSAE 16 review of its activities. Upon request, Lender may receive a copy of
the report of such review by paying a pro-rata share of the cost of same.
Servicer’s Internal Audit Department coordinates such participation on an annual
basis and divides the aforementioned costs equally between those lenders
participating



--------------------------------------------------------------------------------



 
[redactedexhibit1045to10k010.jpg]
CONFIDENTIAL FIRSTMARK SERVICES Page 10 3-9. Disaster Recovery Plan. Servicer
agrees to maintain a disaster recovery plan designed to enable Servicer, after a
disaster, to resume Services within a reasonable timeframe. A summary of
Servicer’s plan will be made available to Lender upon request. 3-10.
Intellectual Property Protection. All right, title and interest of whatever
nature in each party’s Intellectual Property is and shall remain the sole and
exclusive property of such party, and no license or other rights thereto are
granted by this Agreement. 3-11. Confidentiality and Nondisclosure. a.
Definition. The term “Confidential Information” means any information that
either party discloses, by any method and in any form or format, which is marked
“Confidential,” “Restricted,” “Proprietary” or with other similar marking, or
which should reasonably be considered to be Confidential Information. By way of
example and not limitation, Confidential Information includes: (i) any
information concerning a party’s, its agents’ or licensors’ technology, such as
systems, source code, databases, hardware, software, programs, applications,
protocols, routines, models, displays and manuals, including, without
limitation, the selection, coordination, and arrangement of the contents
thereof; and (ii) any information concerning a party’s, its agents’ or
licensors’ financial or business plans or operations, such as research
activities and plans, marketing or sales plans, pricing or pricing strategies,
operational techniques, internal controls, compliance policies, methods of
operation, security procedures, strategic plans, and unpublished financial
information, including information concerning revenues, profits and profit
margins. b. Restrictions on Use. The party providing Confidential Information in
each case shall be called the “Disclosing Party” and the party receiving the
Confidential Information shall be called the “Receiving Party.” The Receiving
Party shall not use, without the prior written consent of the Disclosing Party,
any portion of the Disclosing Party’s Confidential Information for any purpose
other than in connection with the performance of this Agreement. Each party
agrees that: (i) it will hold the Confidential Information of the other party in
the strictest confidence; (ii) it will exercise no less care with respect to the
other party’s Confidential Information than the level of care exercised with
respect to its own Confidential Information; (iii) it will not, without the
other party’s prior written consent, copy or disclose to any third party any
portion thereof; and (iv) it will promptly notify the other party of any
unauthorized disclosure or use, and will cooperate with the other property to
protect all rights in and ownership of its Confidential Information. c.
Exceptions. The foregoing restrictions on use shall not prohibit or limit the
Receiving Party’s use, disclosure, reproduction or dissemination of the
Disclosing Party’s Confidential Information which: (a) is or becomes public
domain information or



--------------------------------------------------------------------------------



 
[redactedexhibit1045to10k011.jpg]
CONFIDENTIAL FIRSTMARK SERVICES Page 11 material through no fault or breach on
the part of the Receiving Party; (b) as demonstrated by the written records of
the Receiving Party, was already lawfully known (without restriction on
disclosure) to the Receiving Party prior to the information being disclosed to
the Receiving Party by the Disclosing Party or any representative of the
Disclosing Party; (c) has been or is hereafter rightfully furnished to the
Receiving Party without restriction on disclosure by a third person lawfully in
possession thereof; (d) has been independently developed, by or for the
Receiving Party, without reference to the Confidential Information of the
Disclosing Party; or (e) is required to be disclosed by court or agency order,
provided that, unless prohibited by law or order, the Receiving Party notifies
the Disclosing Party so that the Disclosing Party may have a reasonable
opportunity to obtain a protective order or other form of protection against
disclosure. d. Borrower Information. Firstmark agrees that all information
related to or contained in documents subject to this Agreement which is NPI
constitutes Confidential Information of the Lender, and Firstmark shall keep all
such NPI in strictest confidence. NPI shall not be released or divulged in any
way without prior written consent of Lender, except (i) to Firstmark’s officers
and employees, or such other third parties as is necessary to perform its
obligations under this Agreement, (ii) as specifically required by Applicable
Law, or (iii) to such other parties as directed in writing by the Lender.
Firstmark shall only use NPI to perform its duties under this Agreement and for
other purposes specifically directed in writing by Lender from time to time, and
shall not directly or indirectly use, or suffer, permit or cause to be used, any
such NPI in any other manner or for any other purpose whatsoever including
marketing or cross-selling, or suffer, permit or cause the marketing or
cross-selling of, any products or services of any kind using NPI without
Lender’s prior written approval. Without in any way limiting the foregoing,
Firstmark’s use, reuse, disclosure and redisclosure of NPI shall comply with
Applicable Law. e. Firstmark will maintain an information security program
designed to prevent the unauthorized disclosure, misuse, alteration or
destruction of NPI. Without limiting the immediately preceding sentence,
Firstmark agrees that such program shall be designed to satisfy the objectives
set forth in the “Interagency Guidelines Establishing Standards for Safeguarding
Borrower Information”, 66 Fed. Reg. 8616, February 1, 2001 (codified in Appendix
B to 12 C.F.R. part 30). f. Firstmark shall promptly notify Lender in the event
of a disclosure or of an unauthorized access to Confidential Information in
violation of this Agreement, and the parties shall mutually agree upon an action
plan to mitigate and resolve issues or problems arising from such disclosure.
3-12. Independent Contractors. Lender and Firstmark are independent contractors,
and nothing in this Agreement shall be construed to create a partnership, joint
venture or agency relationship between Lender and Firstmark.



--------------------------------------------------------------------------------



 
[redactedexhibit1045to10k012.jpg]
CONFIDENTIAL FIRSTMARK SERVICES Page 12 3-13. Notices. All notices or
communications by a party to the other party shall be delivered to the addresses
set forth in the signature section of this Agreement below, or to such other
address as may be provided from time to time by a party. Any notice shall have
been deemed to have been given on the fifth (5th) day following the mailing of
such notice when mailed by registered or certified mail, and upon receipt in
every other case. 3-14. Governing Law. This Agreement is executed and delivered
within the State of Nebraska. The parties hereto agree that it shall be
construed, interpreted and applied in accordance with the laws of the State of
Nebraska, and that the courts and authorities within the State of Nebraska shall
have sole jurisdiction and venue over all controversies which may arise with
respect to the execution of, interpretation of and compliance with this
Agreement. EACH PARTY HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. 3-15.
Changes in Writing. This Agreement, including this provision hereof, shall not
be modified or changed in any manner except by a writing signed by all parties
hereto. 3-16. Severability. If a court of competent jurisdiction finds any of
the provisions of this Agreement to be so overly broad as to be unenforceable or
invalid for any other reason, it is the parties' intent that such invalid
provisions be reduced in scope or eliminated by the court, but only to the
extent deemed necessary by the court to render the remaining provisions of this
Agreement reasonable and enforceable. 3-17. Persons Bound. This Agreement shall
be binding upon and inure to the benefit of the parties hereto, their legal
representatives, heirs, successors and permitted assigns. 3-18. Assignment. This
Agreement shall not be assigned by either party without the prior written
consent of the other party, which consent shall not be unreasonably withheld,
provided, Firstmark may assign this agreement or delegate any obligation
hereunder, to any Affiliate of Firstmark with reasonable notice to Lender.



--------------------------------------------------------------------------------



 
[redactedexhibit1045to10k013.jpg]
CONFIDENTIAL FIRSTMARK SERVICES Page 13 3-19. Titles. The titles used in this
Agreement are intended for convenience and reference only. They are not intended
and shall not be construed to be a substantive part of this Agreement or in any
other way to affect the validity, construction or effect of any of the
provisions of this Agreement. 3-20. Waiver. The waiver or failure of either
party to exercise in any respect any right provided for herein shall not be
deemed a waiver of any further right hereunder. 3-21. Force Majeure. If by
reason of a Force Majeure Firstmark is unable in whole or in part to carry out
any obligation of this Agreement, Firstmark shall not be deemed in default
during the continuance of such inability. 3-22. Corporate Obligations. This
Agreement consists of obligations of the parties as corporate or similar
entities. Any liability arising hereunder shall be corporate liabilities. No
director, officer or employee of either party shall be subject to any liability
to any other party for any action taken, or for refraining from taking any
action in good faith, or for errors in judgment. 3-23. Hiring. Lender agrees
that during the Term or Renewal Terms of this Agreement and for one year
thereafter, it will not hire or solicit for hire, or knowingly allow its
employees to hire or solicit for hire, any employee of Firstmark without the
written permission of Firstmark. 3-24. Entire Agreement. This is the entire and
exclusive statement of the Agreement between the parties, which supersedes and
merges all prior proposals, understandings and all other agreements, oral and
written, between the parties relating to the Services or any other provision of
this Agreement. 3-25. Counterparts. This Agreement may be executed in any number
of counterparts. Each counterpart so executed shall be deemed an original, but
all such counterparts shall together constitute one and the same instrument.
[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------



 
[redactedexhibit1045to10k014.jpg]
CONFIDENTIAL FIRSTMARK SERVICES Page 14 IN WITNESS WHEREOF, the parties hereto
have executed this Agreement as of the Effective Date. NELNET SERVICING, LLC
d/b/a Firstmark Services UNION BANK AND TRUST COMPANY By: /s/ WILLIAM J. MUNN
By: /s/ ANGIE MUHLEISEN Name: William J. Munn Name: Angie Muhleisen Title:
Secretary Title: President & CEO Date: December 22, 2014 Date: December 22, 2014
Address: 121 S. 13th St., Suite 100 Lincoln, NE 68508 Address: 4243 Pioneer
Woods Dr Lincoln, NE 68506



--------------------------------------------------------------------------------



 